Citation Nr: 1416781	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  09-42 196A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1978 to March 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).

In December 2011, the issue was remanded by the Board for further development.  The case was then returned to the Board for adjudication.

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system have been reviewed in conjunction with the current appeal.  The Virtual VA file contains an August 2012 VA Form 21-22a, Appointment of Individual as Claimant's Representative.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In August 2012, the Veteran submitted a VA Form 21-22a, Appointment of Individual as Claimant's Representative, appointing a private attorney to represent him.  The Veterans Appeals Control and Locator System (VACOLS) indicates that this document was received on August 20, 2012, and in January 2013 it was associated with the Virtual VA electronic claims file.  This change in representation was not, however, updated in VACOLS, and the September 2012 supplemental statement of the case was sent to the Veteran's former representative, a veterans service organization.  VACOLS also indicates that the case was incorrectly transferred to that service organization in November 2012, and that organization submitted an Appellant's Post-Remand Brief in January 2014.

The case must therefore be remanded in order to provide the Veteran's correct representative with the September 2012 supplemental statement of the case before the issue can be fairly adjudicated.

Accordingly, the case is REMANDED for the following action:

1.  VACOLS should be updated to reflect the name of the Veteran's correct representative, pursuant to the August 2012 VA Form 21-22a.

2.  The RO/AMC should send to the Veteran and his attorney a letter informing him that his case file was erroneously sent to his former representative, and a copy of the September 2012 supplemental statement of the case.

3.  After the Veteran and his attorney have been afforded an appropriate period of time to respond, the file should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


